291 U.S. 192 (1934)
REYNOLDS, COLLECTOR OF INTERNAL REVENUE,
v.
RICHARD F. COOPER.[*]
No. 227.
Supreme Court of United States.
Argued December 11, 1933.
Decided January 15, 1934. 
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE TENTH CIRCUIT.
Mr. Erwin N. Griswold, with whom Solicitor General Biggs, Mr. Sewall Key, and Miss Helen R. Carloss were on the brief, for petitioner.
Mr. N.E. Corthell, with whom Mr. A.W. McCollough was on the brief, for respondents.
MR. JUSTICE McREYNOLDS delivered the opinion of the Court.
In each of these causes a beneficiary received from trustees royalties arising from a lease of oil and gas lands in Wyoming. Taxes were exacted upon the full amounts so received. Separate suits were brought to recover proper allowances for depletion. The respondents prevailed in both of the courts below. Here the causes were heard together.
*193 The Solicitor General says  "The question is identical with that raised in Helvering v. Falk, No. 225, October Term, 1933, and the argument made in the Government's brief in that case is likewise applicable here. . . . There is therefore substantially no difference between the position of the beneficiaries in this case and the Falk case."
The judgments below are affirmed upon authority of Helvering v. Falk, decided this day, ante, p. 183.
Affirmed.
MR. JUSTICE BRANDEIS, MR. JUSTICE STONE, and MR. JUSTICE CARDOZO think that these cases are to be distinguished from No. 225, Helvering v. Falk, just decided, because of the nature of the duties imposed upon the trustees, and of the remainder interest granted to the beneficiaries by the trust instrument presently involved, and accordingly concur in the result.
NOTES
[*]  Together with No. 228, Reynolds, Collector of Internal Revenue, v. Barbara V. Cooper, and No. 229, Reynolds, Collector of Internal Revenue, v. Richard F. Cooper et al., certiorari to the Circuit Court of Appeals for the Tenth Circuit.